DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The Preliminary Amendment filed 03/29/2019 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a pressure detection device and the components it includes, however it does not disclose an improvement made by the pressure detection device to the art as a whole.  
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure Detection Device With Improved control precision of pressure cooking appliance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 27 recites dependency from any one of claims 1 to 26, however some claims between 1 to 26 are cancelled and cannot be depended on by another claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 12-14, 18, 22, 24, 27-28, 30, 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Povos Electric Appliance Shanghai CO LTD CN203789698 (hereinafter “Povos”).
Regarding claim 1, Povos discloses a pressure detection device (Abstract), configured to detect pressure intensity in a sealed cavity (Inside of Electric cooker), and comprising: a pressure sensing assembly comprising a fixed part (inductance coil-3) and a movable part (conductive material body-21), in which the movable part is configured to move relative to the fixed part when a pressure change in the sealed cavity is sensed, so as to cause a sensing parameter of the pressure sensing assembly to change; and a detection unit (testing circuit connected to MCU) connected with the pressure sensing assembly, and configured to acquire the pressure intensity in the sealed cavity according to a current sensing parameter of the pressure sensing assembly 
Regarding claim 2, Povos discloses the sealed cavity (inside cooker body) is defined by a lid (cover-1) and a housing (cooker body), and the detection unit (testing circuit connected to MCU) comprises: a first coupling coil (inductance coil-3) disposed in the lid; and a second coupling coil (conductive material body-21) disposed in the housing and wirelessly coupled with the first coupling coil, wherein one of the second coupling coil and the first coupling coil is connected with the pressure sensing assembly. (Paragraphs 0020-0024, Figs 1-3)
Regarding claim 3, Povos discloses the fixed part comprises a first coil (inductance coil-3), the movable part comprises a movable magnetic core (body-21), and the movable magnetic core is configured to move relative to the first coil when the pressure change is sensed, so as to cause an inductance value of the first coil to change. (Paragraphs 0020-0024, Figs 1-3)
Regarding claim 4, Povos discloses the detection unit (testing circuit connected to MCU) comprises: a first capacitor connected in parallel with the first coil (coil-3) to constitute a first resonant circuit; a first induction coil serving as the first coupling coil, and connected in parallel or in series with the first coil in the first resonant circuit; and a first detection assembly configured to detect a resonant frequency of the first resonant circuit and acquire the pressure intensity in the sealed cavity according to the resonant frequency of the first resonant circuit. (Paragraph 0021, Figs 1 and 3)
Regarding claim 5, Povos discloses the first detection assembly comprises: a second induction coil (body-21) serving as the second coupling coil, and being in mutual induction with the first induction coil, in which the second induction coil generates a first induction signal according to a voltage signal or a current signal of the first induction coil; and a first detection 
Regarding claim 6, Povos discloses the first coil (coil-3) generates an inductance change according to a displacement change of the movable magnetic core (body-21), and causes a resonant frequency change of a sensing circuit; the detection unit (testing circuit connected to MCU) is pre-stored with an air pressure value of the sealed cavity corresponding to the resonant frequency change, and calculates the air pressure of the sealed cavity according to the resonant frequency change. (Paragraph 0020-0024, Figs 1 and 3)
Regarding claim 7, Povos discloses the pressure sensing assembly (Abstract) further comprises: a body portion (inside cooker body, Fig 1 and 3) defining a pressure chamber therein, the pressure chamber having an opening facing the sealed cavity, and the body portion being provided with an air hole in communication with the pressure chamber; and a flexible sealing sheet disposed at an open end of the body portion to seal the open end, and configured to be deformed towards the pressure chamber when an air pressure in the sealed cavity is greater than an air pressure in the pressure chamber, in which the movable part is disposed to the flexible sealing sheet and configured to move according to deformation of the flexible sealing sheet. (Paragraph 0020-0024, Figs 1 and 3)
Regarding claim 8, Povos discloses the first coil (coil-3) is wound around an outer periphery of the pressure chamber, wherein the movable magnetic core (coil-21) has an upper end located in the first coil, and a displacement distance of the upper end of the movable magnetic core in a vertical direction is smaller than an axial length of the first coil. (Paragraph 0020-0024, Figs 1-3)
Regarding claim 10, Povos discloses the air hole is provided in a top of the pressure chamber, an elastic member is provided between the movable magnetic core and the top of the pressure chamber, and the elastic member has two ends connected with a top of the movable magnetic core and a top wall of the pressure chamber, respectively, wherein the elastic member is configured as a spring. (Paragraph 0020-0024, Figs 1-3)
Regarding claim 12. Povos discloses  a first protection unit, at least a part of the first protection unit being disposed in a predetermined protection position in a moving direction of the movable magnetic core (coil-21), and the first protection unit being configured to cut off power of a device for increasing the air pressure of the sealed cavity when a top of the movable magnetic core abuts against the first protection unit. (Paragraph 0020-0024, Figs 1-3)
Regarding claim 13, Povos discloses the first protection unit comprises a first protection electrode, a second protection electrode, and a first short-circuit detecting circuit, in which the first protection electrode and the second protection electrode are disposed in the predetermined protection position in the moving direction of the movable magnetic core (coil-21), and are configured to be short-circuited upon contacting the movable magnetic core; the first short-circuit detecting circuit is connected with the first protection electrode and the second protection electrode, and configured to generate a first protection signal when detecting that the first protection electrode and the second protection electrode are short- circuited, so as to allow a pressure cooking appliance (electric cooker) to perform a protective action according to the first protection signal. (Paragraph 0020-0024, Figs 1-3)
Regarding claim 14, Povos discloses the body portion is substantially formed in a columnar shape having an open lower end; the body portion has an inner wall defining the pressure chamber, and an outer wall spaced apart from the inner wall to define an 
Regarding claim 18, Povos discloses  the pressure sensing assembly (Abstract) further comprises: a body portion defining a pressure chamber therein, the pressure chamber having an opening facing the sealed cavity, and the body portion being provided with an air hole in communication with the pressure chamber, wherein two air holes are provided, and the two air holes are spaced apart in a top of the body portion, wherein the fixed part comprises a fixed electrode (coil-3), the movable part (coil-21) comprises a movable electrode, and the movable electrode is configured to move relative to the fixed electrode when the pressure change is sensed, so as to cause a capacitance value of the pressure sensing assembly to change, wherein the detection unit comprises: a third induction coil serving as the first coupling coil, and connected in parallel or in series with the pressure sensing assembly to constitute a second resonant circuit; and a second detection assembly configured to detect a resonant frequency of the second resonant circuit and acquire the pressure intensity in the sealed cavity according to the resonant frequency of the second resonant circuit. (Paragraph 0020-0024, Figs 1-3)
Regarding claim 22, Povos discloses the second detection assembly comprises: a fourth induction coil serving as the second coupling coil, and being in mutual induction with the third induction coil, in which the fourth induction coil generates a second induction signal according 
Regarding claim 24, Povos discloses the second protection unit comprises an overload protection electrode and a second short-circuit detecting circuit, in which the overload protection electrode is disposed to the fixed electrode (coil-3), and the movable electrode (coil-21) is configured to be short-circuited with the fixed electrode upon contacting the overload protection electrode; the second short-circuit detecting circuit is connected with the fixed electrode and the movable electrode, and generates a second protection signal when detecting that the fixed electrode and the movable electrode are short-circuited, so as to allow a pressure cooking appliance to perform a protective action according to the second protection signal, wherein the pressure sensing assembly is disposed in the lid and connected with the first coupling coil; and further comprising a controller connected with the other of the second coupling coil and the first coupling coil. (Paragraph 0020-0024, Figs 1-3)
Regarding claim 27, Povos discloses a cooking appliance (electric cooker), comprising: a cooker body (Fig 1-3); a cooker lid (cover-1) movably provided on the cooker body, and defining, along with the cooker body, a sealed cavity (Fig 1-3); and a pressure detection device according to any one of claims 1 to 26, in which the pressure sensing assembly is disposed to the 
Regarding claim 28, Povos discloses the cooker lid (cover-1) is flippably connected with the cooker body (Fig 1-3), and the detection unit (testing circuit connected with MCU) is in wired connection or wireless connection with the pressure sensing assembly, wherein the cooker lid is detachably connected with the cooker body, and at least a part of the detection unit is wirelessly connected with the pressure sensing assembly. (Paragraph 0020-0024, Figs 1-3)
Regarding claim 30, Povos discloses the cooker lid (cover-1) is provided with a columnar handle (Fig 1-3), and the columnar handle serves as the body portion, wherein the body portion is integrally formed with the cooker lid. (Paragraph 0020-0024, Figs 1-3)
Regarding claim 32, Povos discloses the cooker lid (cover-1) is provided with a strip handle, the strip handle spans two sides of the cooker lid, and the pressure sensing assembly is disposed at a side of the strip handle. (Paragraph 0020-0024, Figs 1-3)
Regarding claim 33, Povos discloses the body portion is connected with the cooker lid (cover-1) through a screw, wherein the open end of the body portion is provided with a connection block at two sides thereof, respectively, the connection block obliquely extends downwards and outwards, and the connection block has an upper end connected with the body portion and an outer side connected with the cooker lid, wherein a passage in communication with the open end is defined between the connection blocks; a radial dimension of a lower end of the passage is greater than a radial dimension of an upper end of the passage, and the radial dimension of the upper end of the passage is greater than a radial dimension of the open end, and wherein the cooking appliance is configured as a pressure cooker. (Paragraph 0020-0024, Figs 1-3)
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855